Citation Nr: 1726752	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  11-04 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Service connection for hypertension, to include as due to herbicide (Agent Orange) exposure, or as secondary to the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1968 to October 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In November 2016, the Board remanded the issue on appeal to the Agency of Original Jurisdiction (AOJ) in order to provide the Veteran with a videoconference Board hearing.  In February 2017, the Veteran provided testimony at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  Accordingly, the Board finds that the AOJ substantially complied with the November 2016 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  


FINDINGS OF FACT

1. The Veteran has a current hypertension disability.

2. The current hypertension disability was caused by the service-connected PTSD.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension, as secondary to the service-connected PTSD, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, the Board is granting service connection for hypertension, which constitutes a full grant of the benefit sought on appeal with respect to this issue.  As there remains no aspect of this claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for Hypertension

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran seeks service connection for a current hypertension disability.  In support of the claim, the Veteran has advanced several theories of entitlement, including that hypertension was caused or aggravated by the service-connected PTSD.  See, e.g., February 2017 Board hearing transcript.

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 millimeters or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 millimeters or greater with a diastolic blood pressure of less than 90 millimeters.  See 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note (1) (2016).  This must be confirmed by readings taken two or more times on at least three different days.  Id.

The Board finds that the Veteran has a current hypertension disability.  Hypertension is well demonstrated by the evidence of record, and was confirmed in the July 2014 VA examination report.

On review of all the evidence, lay and medical, the Board finds that the evidence is in relative equipoise as to whether the current hypertension disability is proximately due to the service-connected PTSD.  Evidence weighing in favor of this finding includes the February 2017 opinion by Dr. M.B. that the hypertension is more likely than not due to or aggravated by the service-connected PTSD.  Dr. M.B. reasoned that the Veteran's PTSD causes him to get anxious, which causes an increase in blood pressure.  The Veteran also provided internet articles from medical journals that stand for the proposition that hypertension prevalence was higher for PTSD patients.  

Evidence weighing against this finding includes the June 2008 VA examiner's opinion that it is less likely than not that the Veteran's hypertension was caused by or a result of the service-connected PTSD.  The June 2008 VA examiner reasoned that, although it can be expected that the higher circulating catecholamines found in individuals with PTSD can lead to hypertension, there is no well-documented connection in the medical literature between hypertension and PTSD.  The July 2014 VA examiner opined that it is less likely than not that the hypertension was caused or aggravated by the service-connected PTSD.  The July 2014 VA examiner reasoned that, although PTSD can elevate blood pressure during stressful episodes, there is no medical evidence that it causes or contributes to long-standing hypertension.  The July 2014 VA examiner explained that risk factors for hypertension in this Veteran's case are primarily age, obesity, and lack of physical activity. 

Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the current hypertension was proximately caused by the service-connected PTSD.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.  Because the Board is granting service connection on a secondary basis, all other theories of entitlement to service connection are rendered moot.  


ORDER

Service connection for hypertension, as secondary to the service-connected PTSD, is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


